Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because it depends on cancelled claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 14, 18, 21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 defines “the etching liquid” in line 1 has antecedent issue.
Claim 1 defines “the object” in line 4 has antecedent issue.
Claim 1 defines “etching” in line 5 has antecedent issue should be “the etching”.
Claim 14 defines “etching” in line 8 has antecedent issue should be “the etching”.
Claim 18 defines “the object” in line 2 has antecedent issue.
Claim 21 defines “etching” in line 2 has antecedent issue should be “the etching”.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 14, 18, 21 are rejected under 35 U.S.C. 103 as being obvious over JP2009010033 (‘0033, applicant provided IDS) in view of KR 100423771 (English translation attached) 

Regarding claims 1, 14, 18, 21: ‘0033 teaches in in description section (page 1) abstract about a method of etching comprising:
generating atomized droplets to be floating from the etching liquid;
supplying a carrier gas to the floated atomized droplets to carry the atomized droplets by
the carrier gas (inert gas) onto the object;
etching an object including an oxide (oxide film) at a temperature that is higher than 200 °C with the atomized droplets of an etching liquid.

‘0033 does not explicitly talk about etching at a temperature that is higher than 200 °C.

‘3771 teaches in abstract and in Fig. 1 about etching an object at a temperature that is higher than 200 °C (page 4, page 8 teaches heat nitrogen gas to 300 ° C to mix up with liquids to spray through spray nozzle 7 inside the process chamber) with the atomized droplets of an etching liquid (The chemical liquid and ultrapure water are ejected in a mist form together with nitrogen gas from the spray nozzle. Also page 8 teaches about the chemical liquid from the spray nozzle 7 to atomize the chemical liquid.  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use a mist etching method at a temperature that is higher than 200 °C according to the teachings of ‘3771 and thereby the cleaning effect can be enhanced, and the wafer can be reliably prevented from being exposed to the air, thereby preventing the occurrence of spots on the surface of the wafer (‘3771, page 3)




Claims 1-5, 7, 10-11, 13-18, 21 are rejected under 35 U.S.C. 103 as being obvious over KR 100423771 (English translation attached) in view of Applicant Admitted Prior Art (AAPA) and JP2009010033 (‘0033, applicant provided IDS)


Regarding claims 1, 14, 18, 21: ‘3771 teaches in abstract and in Fig. 1 about a method of etching comprising:
generating atomized droplets to be floating from the etching liquid;
supplying a carrier gas to the floated atomized droplets to carry the atomized droplets by
the carrier gas onto the object;
etching an object (semiconductor wafer 5) at a temperature that is higher than 200 °C (page 4, page 8 teaches heat nitrogen gas to 300 ° C to mix up with liquids to spray through spray nozzle 7 inside the process chamber) with the atomized droplets of an etching liquid (The chemical liquid and ultrapure water are ejected in a mist form together with nitrogen gas from the spray nozzle. Also page 8 teaches about the chemical liquid from the spray nozzle 7 to atomize the chemical liquid.  AAPA in [0004] teaches about this known technique of mist etching).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

‘3771 does not explicitly talk about generating atomized droplets to be floating from the etching liquid.

‘0033 teaches in description section the etching solution is atomized and dispersed in an inert gas in a mist state.

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use a mist etching method such as mix the etching liquid with carrier gas to deliver it mist state for etching or mix atomized droplets of etching solution with carrier gas to deliver it in mist state for etching according to the teachings of ‘0033 and ‘3771, since it has been held that choosing from a finite number of identified, predictable solutions usedfor mist etching method, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Regarding claim 2: ‘3771 teaches in page 1 and AAPA in [0003] wherein the object comprises at least aluminum.

Regarding claim 3: AAPA in [0003] wherein the object comprises at least gallium.

Regarding claim 4: AAPA in [0009] teaches wherein the object comprises a corundum structure.

Regarding claim 5: AAPA in [0003] wherein the object comprises at least aluminum and gallium.

Regarding claims 7, 15: ‘3771 teaches in page 4 wherein the etching liquid comprises a hydroxide (hydrogen peroxide).

Regarding claims 10, 16: ‘3771 does not explicitly talk about wherein the temperature is 400 °C or higher.

However ‘3771 teaches about temperature 300 °C and Fig. 1 teaches about having heater 3 for drying and condensation prevention.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was have the temperature range as claimed with routine experiment and optimization according to the teaching of ‘3771. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 11: ‘3771 teaches in page 1 wherein the etching of the object comprises reforming a surface of the object.

Regarding claims 13, 17: ‘3771 teaches wherein the carrier gas is an inert gas (nitrogen).

Claims 6, 8-9, 15 are rejected under 35 U.S.C. 103 as being obvious over KR 100423771 (English translation attached) in view of Applicant Admitted Prior Art (AAPA)

Regarding claim 6: ‘3771 in view of AAPA does not explicitly talk about wherein the etching liquid comprises bromine.

However ‘6741 teaches about these known etching liquid comprises bromine (page 11, claim 3) to avoid corrosion (abstract).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 8, 15: ‘3771 in view of AAPA does not explicitly talk about wherein the etching liquid comprises an alkali metal.

However ‘6741 teaches about these known etching liquid comprises alkali metal (page 11, claim 3) to avoid corrosion (abstract).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claims 9, 15:  ‘3771 in view of AAPA does not explicitly talk about wherein the etching liquid comprises an alkaline-earth metal.

However ‘6741 teaches about these known etching liquid comprises alkaline-earth metal  (page 11, claim 3) to avoid corrosion (abstract).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
5.	Applicant's arguments with respect to claims 1, 14, 21 have been considered but are moot in view of the new ground(s) of rejection



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897